Citation Nr: 1756682	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  09-15 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.   Entitlement to a rating in excess of 10 percent for residuals of hidradenitis suppurativa, both axillae.

2.   Entitlement to an initial compensable rating for surgical scars, both axillae.

3.   Entitlement to a total disability rating based on individual unemployability due solely to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1974 to December 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In August 2009, the Veteran testified at a hearing conducted before a Decision Review Officer. A transcript of the hearing has been associated with the claims file.

These matters were previously before the Board in April 2014 at which time they were remanded for further development. Specifically, the RO was directed to obtain outstanding VA treatment records and afford the Veteran a new VA examination for his skin disability during an active stage. A review of the record reveals that outstanding records were obtained and the RO attempted to contact the Veteran over a two week period to afford him a VA examination during an active stage of his disability. For the reasons discussed below, the Board finds that its prior remand directives have been substantially complied with. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board additionally notes that in September 2017, the Veteran was granted service connection for surgical scars, both axillae, with an evaluation of zero percent effective July 6, 2007. The Board will address whether a higher rating is warranted for the surgical scars as the scars are secondary to the Veteran's service-connected residuals of hidradenitis suppurativa, both axillae, and the Veteran did not indicate satisfaction with the grant of this separate rating. See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board additionally notes that the Veteran was issued a September 2017 statement of the case (SOC) related to his claim for service connection for an acquired psychiatric disorder. However, as he has not yet filed a substantive appeal (VA Form 9) as to that issue, it is not properly before the Board.


FINDINGS OF FACT

1.   For the entire rating period on appeal, the service-connected hidradenitis suppurativa affected no more than at least 5 percent but less than 20 percent of the entire body, no more than at least 5 percent but less than 20 percent of the exposed areas, and did not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during a 12 month period.

2.   For the entire rating period on appeal, the Veteran's surgical scars, both axillae, are linear, superficial, cover an area of less than 144 square centimeters (sq. cm.), do not cause limitation of motion, and have not been shown to be painful or unstable.

3.   Prior to May 31, 2011, the Veteran was service-connected for surgical scars, both axillae, rated as zero percent disabling; and residuals of hidradenitis suppurativa, rated as 10 percent disabling.

4.   From May 31, 2011, the Veteran was service-connected for surgical scars, both axillae, rated as zero percent disabling; residuals of hidradenitis suppurativa, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.

5.   At no point during the appeal period has the Veteran met the schedular criteria for TDIU and there is no indication that his service-connected disabilities prevent him from securing or maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.   For the entire rating period on appeal, the criteria for a rating in excess of 10 percent for hidradenitis suppurativa have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7800-7806, 7813 (from August 30, 2002 through October 22, 2008); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806, 7813 (2017).

2.   For the entire rating period on appeal, the criteria for an initial compensable rating for surgical scars, both axillae, have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7800-7806, 7813 (from August 30, 2002 through October 22, 2008); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806, 7813 (2017).

3.   The criteria for entitlement to TDIU have not been met. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Here, neither the Veteran nor his representative has alleged any deficiency in VA's duty to notify.

With regard to VA's duty to assist, the Board notes that in its April 2014 remand, it directed the RO to afford the Veteran an appropriate VA examination during an active stage of his skin disability. The Veteran was scheduled for a VA examination in October 2015. He underwent an in-person examination and the examiner specifically noted that the Veteran verified receipt of multiple messages to present for examination when his skin condition was active but did not do so. The Veteran was aware that his condition was not present during examination and was instructed to walk in at his next exacerbation of his condition for examination. He confirmed that he understood. 

The United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist is not a one-way street. If the Veteran wants help in developing his claim, he cannot passively wait for it in circumstances where he may or should have information that is essential. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Here, the Veteran has acknowledged that he did not respond to VA's attempts to schedule him for a VA examination during an active phase. He additionally has not requested another VA examination nor has he presented for one while his skin disability was in an active stage as directed. Thus, to the extent possible, the Board finds that VA has met its duty to assist.

As a result, given the extent of the evidence of record and VA's attempts to contact the Veteran to afford him a VA examination during an active phase, the Board finds that adjudication of the Veteran's claims based on the evidence of record as it is currently developed is appropriate. The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), 5103A, or 38 C.F.R. § 3.159.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2017). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7. It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017). Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994). The Court has directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 38 C.F.R. § 4.20 (2017).

Skin Disabilities

During the pendency of the appeal, the applicable rating criteria for skin disorders were amended, effective October 2008. The October 2008 revisions are only applicable to applications for benefits received by VA on or after October 23, 2008. See 73 Fed. Reg. 54708 (September 23, 2008). The rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during an appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.118 to the period on or after the effective dates of the new regulations. 

The Veteran's underlying skin disability is currently rated under Diagnostic Code 7806. He was previously rated under Diagnostic Codes 6399-6316 for brucellosis infection. However, in an April 2014 decision, the Board discussed that while the Veteran was originally diagnosed with brucellosis in August 1976, based on the medical findings including lab tests and medical history, it was determined that the Veteran had hidradenitis suppurativa, for which service connection has been established. As a result, the RO has rated the Veteran under Diagnostic Code 7806. As discussed above, the Veteran has also been separately service connected for surgical scars, both axillae as secondary to the service-connected disability of residuals of hidradenitis suppurativa, both axillae, under Diagnostic Code 7805. 

Under Diagnostic Code 7806, the rating code for dermatitis and eczema, a 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body is covered, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or for intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, required for a total duration of less than six weeks during the past 12-month period. A 30 percent rating is assigned when 20 to 40 percent of the entire body is covered, or 20 to 40 percent of exposed areas are affected, or for required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent disability rating is assigned when more than 40 percent of the entire body is covered, or more than 40 percent of exposed areas are affected, or for required constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period. 38 C.F.R. § 4.118 (2017). The disability may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801 through 7805), depending upon the predominant disability. This is unchanged from the rating criteria in effect prior to October 23, 2008. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating. A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) will be assigned a 20 percent rating. A scar in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) will be assigned a 30 percent rating. A scar in an area or areas of at least 144 square inches (929 sq. cm.) or greater will be assigned a 40 percent rating. Note (1) indicates that a deep scar is one associated with underlying soft tissue damage. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2017).

Under the regulations in effect prior to October 23, 2008, scars, other than of the head, face, or neck, that are deep or that cause limited motion and exceed an area or areas of 6 square inches (39 sq. cm.) will be assigned a 10 percent rating. A scar that exceeds an area or areas of at least 12 square inches (77 sq. cm.) will be assigned a 20 percent rating. A scar that exceeds an area or areas of at least 72 square inches (465 sq. cm.) will be assigned a 30 percent rating, and a scar that exceeds an area or areas of at least 144 square inches (929 sq. cm.) will be assigned a 40 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating. Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2017).

Under the regulations in effect prior to October 23, 2008, Diagnostic Code 7802 provides a 10 percent rating for scars, other than of the head, face, or neck, that are superficial and did not cause limited motion, provided the scar involved an area or areas of 144 square inches (929 sq. cm.) or greater. 38 C.F.R. § 4.118 (2008).

One or two scars that are unstable or painful will be assigned a 10 percent rating. Three or four scars that are unstable or painful will be assigned a 20 percent rating. Five or more scars that are unstable or painful will be assigned a 30 percent rating. Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).

Under the regulations in effect prior to October 23, 2008, Diagnostic Code 7803 provides a 10 percent rating for superficial, unstable scars. 38 C.F.R. § 4.118 (2008). Separately, the prior version of Diagnostic Code 7804 provided a 10 percent rating for superficial, painful scars. Id. 

Any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be rated under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2017). This is functionally the same as Diagnostic Code 7805 under the regulations in effect prior to October 23, 2008, which stated that scars could be rated on limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Initially, the Board notes that with regard to the Veteran's scars, the record evidence establishes that they are not on the head, face, or neck (DC 7800 (2008 and 2017)); are not painful, or unstable with frequent loss of covering of skin (DC 7803, 7804 (2008 and 2017)); are not deep or nonlinear (DC 7801 (2017)); do not cause any limitation of motion (DC 7801; 7805 (2008)); and do not cover an areas of 144 square inches (929 sq. cm.) or greater (DC 7802 (2008 and 2017)). Specifically, at the time of VA examination in April 2008, the Veteran was found to have a 14.5 cm x 1 cm U shaped, flat, dark scar in the right axilla. He was additionally found to have an 8.5 x 1 cm linear scar and an 8 cm x 1 cm linear scar in the left axilla. The examiner stated that the scars were old, dark, well-healed surgical scars. Further, on most recent examination, the Veteran was noted to have two scars under his armpits that are 16 cm x 0.4 cm. In essence, the Veteran had three scars that were asymptomatic, in that they were old and well-healed, and that covered an area less than 144 square cm. On recent examination, the examiner noted that the Veteran's scars remained well-healed and asymptomatic, and covered approximately the same square cm. The Veteran has not reported any symptomatology related to his scars. Therefore, the regulations in effect prior to and since October 23, 2008 would afford the Veteran a compensable rating for his scars. 

Next, the Board will discuss the Veteran's hidradenitis suppurativa, both axillae, which is currently rated under Diagnostic Code 7806 as dermatitis or eczema. Id. After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal, the Veteran's hidradenitis suppurativa affected no more than at least 5 percent but less than 20 percent of the entire body, no more than at least 5 percent but less than 20 percent of the exposed areas, and did not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during a 12 month period. 

The Veteran was afforded a VA examination for his skin disability in April 2008. The examiner noted that the Veteran had problems with his axillae while he was in service, which would swell and drain. At the time of examination, the Veteran reported having to have his lesions drained and dressed. He stated he developed lesions every other month. 

VA treatment records from September 2009 show that the Veteran had a rash that disappeared and as a result had dry skin in its place that was resistant to lotion. He was seen by dermatology and was told that it was xerosis (dry skin) with a low possibility of hives. 

There are no other VA treatment records which document treatment for the Veteran's hidradenitis suppurativa.

The Veteran was afforded another VA examination in October 2010. The examiner noted that no percent of exposed areas were impacted by the Veteran's skin disability and less than five percent of his total body area was affected. He had a normal skin examination.

In April 2014, the Board found that because the Veteran's skin disability has active stages and non-active stages, a remand was necessary to afford the Veteran a VA examination when his condition was in an active stage. However, as discussed above, despite the RO's attempts to contact the Veteran during an active stage, he did not respond and has not attempted to obtain a new VA examination during an active stage. As a result, the RO scheduled the Veteran for a VA examination in October 2015. The examiner stated that there were no manifestations present on examination and the Veteran had not been treated with oral or topical medications in the 12 months prior to examination for any skin condition. 

A VA addendum opinion was obtained in September 2017. The examiner stated "as the Veteran's claimed condition of hidradenitis suppurativa only affects his armpits, zero percent of exposed skin is affected by his skin disability when it is active during a flare-up." The examiner additionally noted that at the time of examination, the Veteran denied any treatment for his service-connected skin disability including systemic therapy in the 12 months prior to examination.

Here, the medical evidence of record does not document any treatment for a skin condition since September 2009, when the Veteran was noted to be having a skin flare-up. However, at that time, the medical evidence of record shows that the Veteran was suffering from what was thought to be dry skin, not hidradenitis suppurativa. As a result of the Veteran not returning for a VA examination during an active phase, as directed by the October 2015 VA examiner, there is simply no medical evidence to warrant a higher rating. Indeed, the only medical evidence of record shows that zero percent of exposed skin is affected by his skin disability and his hidradenitis suppurativa only affects his armpits, which does not more nearly approximate 20 to 40 percent of the entire body. Additionally, there is no indication that the Veteran used systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more. Instead, the record evidence establishes that the Veteran received one steroid injection and would take Benadryl when he got itchy. See DRO Hearing Transcript at 8. 

The only evidence in support of the claim is the Veteran's own testimony. A veteran is competent to testify as to his skin symptomatology. See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes). The Veteran testified that he has flare-ups approximately five to six times a year whereby his legs, chest, underarms, arms, and hands become extremely itchy. He stated that VA did not prescribe him any type of medication to control his itching. Instead, he received one steroid injection. However, the record evidence suggests that the Veteran's itching was caused by dry skin and on most recent examination, the examiner found that only the Veteran's armpits were impacted by his hidradenitis suppurativa. The Veteran had the opportunity to present for multiple VA examinations, including during an active phase, and to explain his symptoms to a VA examiner. As such, while the Board has considered and found credible the Veteran's lay statements regarding itching, the Board finds such statements do not establish the criteria necessary for the next higher rating. 

The Board has also considered whether an alternative evaluation under Diagnostic Codes 7800 through 7805 would result in a more favorable outcome for the Veteran. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008 and 2017). As noted above, the evidence does not show the presence of any scars related to the service-connected hidradenitis suppurativa of the head, face, or neck, or any scars that are deep, unstable, painful or disabling; therefore, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 are not applicable. 38 C.F.R. § 4.118 (2008 and 2017). As such, no more favorable rating can be obtained than that assigned under Diagnostic Code 7806.

For the entire period on appeal, the service connected hidradenitis suppurativa has affected no more than at least 5 percent but less than 20 percent of the entire body, no more than at least 5 percent but less than 20 percent of exposed areas, and did not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during a 12 month period. For these reasons, the Board finds that the criteria for a higher disability rating in excess of 10 percent for hidradenitis suppurativa have not been met or more nearly approximated. As the preponderance of the evidence is against the claim for a higher rating, the claim must be denied. 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7800-7806 (from August 30, 2002 through October 22, 2008), Diagnostic Codes 7800-7806 (2017).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




Total Disability Rating Based on Individual Unemployability

The Veteran contends that he is unemployable due to his service-connected disabilities. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (2017). A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2017). A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Prior to May 31, 2011, the Veteran was service-connected for residuals of hidradenitis suppurativa, rated as 10 percent disabling and surgical scars both axillae, rated as zero percent disabling. Since May 31, 2011, the Veteran has been service-connected for tinnitus, rated as 10 percent disabling, residuals of hidradenitis suppurativa, rated as 10 percent disabling; and surgical scars, both axillae, rated as zero percent disabling. Therefore, at no point during the appeal period have the Veteran's service-connected disabilities satisfied the schedular criteria for TDIU under 38 C.F.R. § 4.16(a). 

Where a Veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension Service. 38 C.F.R. § 4.16(b). If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director of Compensation and Pension (C&P) for adjudication. Bowling v. Principi, 15 Vet. App. 1 (2001). 

As the Veteran has claimed TDIU, the Board must determine whether there is evidence that his service-connected disabilities rendered the Veteran unable to secure or follow a substantially gainful occupation. Factors such as employment history, as well as educational and vocational attainments, are for consideration. The Board emphasizes that TDIU is limited to consideration of service-connected disabilities.

On the application for increased compensation based on unemployability filed in July 2007, the Veteran stated that his degenerative spine disorder prevented him from securing or following any substantially gainful employment. The Veteran is not service-connected for his degenerative spine disorder.

In a September 2017 VA addendum opinion the examiner explained that even if conservative treatment for the Veteran's skin condition was necessary, it is unlikely that this would interrupt the performance of any job function. The examiner also explained that the Veteran's current scars do not impair movement or function of any joint.

Social Security Records indicate that the Veteran stopped working in July 2007 as a result of his degenerative spine disorder.

An OPM record from June 2007 shows that the Veteran was found to be disabled from his position as Material Handler due to degenerative disc disease.

Here, the Veteran has not submitted any medical opinions indicating that his service-connected disabilities affect his ability to obtain or maintain substantially gainful employment. As noted above, he is not service-connected for any spine disorders. He has not reported any functional limitations his service-connected disabilities cause that would render him unemployable. He has stated that his skin disability causes intermittent itching, and he previously had to have the lesions under his armpits drained. However, even accepting these statements, the Board finds that itching and having to intermittently get lesions drained would not keep the Veteran from following gainful employment. In addition, the Veteran's recent treatment records do not document any instances of the Veteran having to drain his lesions. Further, the VA medical opinion obtained did not identify any functional impairment caused by the Veteran's service-connected disabilities. 

The Board finds that the evidence of record is adequate for the Board to determine whether referral for an extraschedular TDIU is warranted. The ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

In this case, there is simply no evidence of any functional impairment due to his service-connected disabilities that would render the Veteran unable to secure or follow substantially gainful employment. The Veteran himself has not identified any impairment. He has instead reported symptoms of itching and sporadic draining of lesions in his armpits. He has not provided any examples of how intermittent itching and draining of lesions hinder his ability to work; much less make him completely unemployable. 

Thus, the Board finds that the Veteran is not incapable of securing or following a substantially gainful occupation due to his service-connected disabilities alone. The Board stresses that it may not consider the impact of non-service connected disabilities, such as the Veteran's spine disorder, when considering whether TDIU is warranted. 

Thus, referral to the Director of Compensation and Pension for extraschedular consideration is not warranted. The preponderance of the evidence is against entitlement to TDIU due to service-connected disabilities. Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and the claim for TDIU must be denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for hidradenitis suppurativa is denied.

Entitlement to an initial compensable rating for surgical scars, both axillae, is denied.

Entitlement to a total disability rating based on individual unemployability due solely to service-connected disabilities is denied




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


